Buchanan, J.,
concurring. On the 2d May, 185V, plaintiff filed his petition alleging the facts, as recapitulated in the opinion read by the Chief Justice, and moreover, that one Daniel McNeil was then in possession of the land, by what title petitioner did not know; further alleging, that petitioner had never been paid any thing for his property thus sold; and that all of the said purchasers were well acquainted with this fact when they respectively bought the said land ; that the continual change of title and possession, was intended to harass petitioner, and to elude his pursuit of the property, as well as to complicate and confuse the legal proceedings, which he might institute therefor. The petition concludes by praying citation for all the parties named above; for rescission of all the sales afore mentioned ; for recovery of the land sold, free from any claims or incum-*343brances placed thereupon by said parties; for one thousand dollars damages, and for general relief. Citation was served on all the defendants, Kilcrease, Beard, Mrs. Knox and McNeil, within a few days after the filing of the petition.
On the 23d November, 1857, the defendant, McNeil, answered the petition, alleging himself to be in possession of the land claimed by virtue of a purchase by authentic act, from Mrs. Emily Knox, of date the 20th September, 1857, a copy of which conveyance he annexed to his answer. Respondent, McNeil, averred that he bought the land in good faith, and he and all the intervening purchasers under plaintiff, were abundantly able and willing to pay all that was due now, and when it was due; but that plaintiff refused to receive any payment, unless all the consideration or price was at once paid to him, as well what was not due, as what was due; that the sale cannot be rescinded, because the parties cannot be replaced in their original position ; respondent having expended more than three thousand dollars worth of labor upon the land since ho bought it; wherefore he prayed for judgment, quieting respondent in his title.
Defendant Beard answered, admitted the sales mentioned in the petition, and prayed for the dismissal of the plaintiff’s demand.
The defendant Mrs. Knox, pleaded the general issue; prayed that plaintiff’s demand be rejected.
Defendant Kilcrease, pleads the general issue; admits the conveyances as alleged; avers that while in possession of the land, under his title from plaintiff, the respondent had improved the land, built a house thereon, fenced, and cleared, and put in cultivation, about thirty or forty acres of land; that respondent has always been ready and willing to comply with his contract; that the land has considerably enhanced in value; that all the purchasers have been willing to perform their obligations under the sale, by paying the price in the manner therein stipulated; but that plaintiff has refused to receive any thing less than the whole price. This respondent concludes by demanding in reconvention, from plaintiff in case there should be a judgment of rescission, the sum of three thousand dollars, as the value of his improvements.
On these pleadings, the parties went to trial; and after hearing evidence, the court rendered judgment in favor of plaintiff against all the defendants, for the land described in the petition. Judgment was also rendered in favor of defendant, Kil-crease, against plaintiff for five hundred dollars, for improvements. Defendants Beard, Mrs. Knox and McNeil, have appealed. Plaintiff and defendant Kilcrease have both answered the appeal, praying, each of them, an amendment of the judgment in his favor. Plaintiff asks that he be relieved of that portion of the judgment which condems him to pay five hundred dollars for improvements. Kilcrease asks that the judgment in his favor against plaintiff for improvements, be increased from five hundred to one thousand dollars. Neither of these prayers can be entertained.
Neither Thompson nor Kilcrease have appealed. They are both appellees. The right given by Art. 888 of the Code of Practice, to an appellee, to have judgment amended in this court in his favor, is a right to be exercised in the form of an answer to an appeal, and of course against an appellant alone.
If this question of improvements were before us, which it is not, I should say that nothing is to be allowed on that score, as against plaintiff; the claim for improvements being offset by the fruits, which have been received by the defendants. It is in proof that the land has been in cultivation since the sale, and that cattle and hogs have been kept on it by defendants. Kilcrease sold to Beard a *344standing crop of cotton and corn, and a stock of cattle and Logs. See the cases of Haynes v. Harbour, and Yeatmen, Wood & Co. v. Erwin, lately decided.
Eor the foregoing reasons, I concur in the affirmance of the judgment in this case.
Voorhies, J., concurred in this opinion.
Cole, J., absent.